              Case 2:18-cv-01316-TSZ Document 93 Filed 06/01/20 Page 1 of 1



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
            MIKESHIA MORRISON,
 8                               Plaintiff,
                                                          C18-1316 TSZ
 9             v.
                                                          ORDER
10          ESURANCE INSURANCE CO,
11                               Defendant.

12
            Counsel having advised the Court that this matter has been resolved, and it
13
     appearing that no issue remains for the Court’s determination,
14
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs.
16
            In the event settlement is not perfected, either party may move to reopen and trial
17
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            Dated this 1st day of June, 2020.
20

21                                                    A
                                                      Thomas S. Zilly
22
                                                      United States District Judge
23

     ORDER - 1
